Citation Nr: 1644680	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for multiple myeloma as secondary to herbicide exposure, for substitution or accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, type 2, as secondary to herbicide exposure, for substitution or accrued benefits purposes.

3.  Entitlement to service connection for prostate cancer as secondary to herbicide exposure, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973.  He died in September 2015.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which confirmed and continued its previous denial of service connection for multiple myeloma, denied service connection for prostate cancer and diabetes mellitus, and denied entitlement to compensation under 38 U.S.C.A. § 1151 for prostate cancer. The Board notes that the January 2012 Notice of Disagreement specifically contests only the denial of the claims for service connection and not the Section 1151 claim.

The Veteran testified before the undersigned veterans law judge at a Board hearing held at the Fargo RO in June 2013.  A transcript of the hearing is of record.

In February 2015, the Board remanded these matters for further evidentiary development.

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A(a)(1) (West 2014).

In this case, the Veteran died in September 2015, after an appeal of the decision on the claims had been filed and before the Board issued a final decision in the appeal. Therefore, the appeal is considered pending on the date of the Veteran's death.  The appellant had one year from the date of the Veteran's death (the substitution period described in 38 U.S.C.A. § 5121A(a)(1)) to file as a substitute for the Veteran.  In October 2015, the appellant filed VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.  In October 2015, VA sent notice to the appellant as the substituted claimant.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  In this case, because the Board's remand instructions of February 2015 have not been complied with in full, the Board will remand for the development specified below.

Pursuant to the Board's February 2015 remand, the AOJ was ordered to obtain an opinion from an appropriate specialist to determine what the Veteran's chances of exposure were to the environmental hazards of Agent Orange used in connection with Operation Ranch Hand in Vietnam during the relevant time period, taking into consideration his service duties and his specific statements of alleged exposure (i.e., "blue water" Navy and via working on helicopters that have landed in Vietnam).

The order noted the Veteran's submission of numerous statements regarding his alleged exposure to Agent Orange, copies of deck logs for the USS Gridley, a report entitled Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, and an opinion from a retired environmental scientist, which discusses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.

The claims file was to be made available to an expert deemed appropriate to address matters concerning herbicide exposure.  The AOJ was ordered to obtain a professional opinion from the designated expert on this particular Veteran's possible herbicide exposure in light of all the relevant evidence of record, including the Veteran's statements concerning exposure, relevant deck logs, the Da Nang Harbor Report, and the opinion from a retired environmental scientist, which discusses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.

The appeal has been returned to the Board without the AOJ having obtained the expert opinion ordered by the Board.






Accordingly, the case is REMANDED for the following action:

1. The claims file should be made available to an expert deemed appropriate to address matters concerning herbicide exposure.  The AOJ should obtain a professional opinion from the designated expert as to the likelihood, based upon the documented movements and location of the USS Gridley, that the Veteran was actually exposed to herbicides based upon possible ingestion (i.e., through drinking and bathing in the water when the ship was anchored near or in Da Nang Harbor), inhalation (i.e., exposure from wind/air), and other methods possible contact (i.e., through contact with helicopters.

In determining the latter likelihood, the expert should consider the Veteran's statements regarding his various theories of exposure to Agent Orange, the relevant deck logs pertaining to the location of USS Gridley, the report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," and the opinion from a retired environmental scientist, which discusses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.

The expert's opinion should be accompanied by a supporting rationale.

2. If the expert opinion yields an estimate of the Veteran's exposure to herbicides, the AOJ should obtain a medical opinion, based upon the level of exposure, as to whether it is at least as likely as not that the Veteran developed any of the three disabilities of multiple myeloma, prostate cancer, and/or diabetes mellitus, type 2, as a result of such exposure.

The medical opinion should be accompanied by a supporting rationale.

3. After completing the requested actions and any other development deemed necessary, the AOJ should readjudicate the claims in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




